*766MEMORANDUM **
Crimes established prima facie cases of both age discrimination and retaliation.1 But his prima facie cases were rebutted by Phelps Dodge, and Crimes has not presented enough evidence that a reasonable fact finder could conclude either: (a) that “the alleged reason for [the] discharge was false”, or (b) that “the true reason for [the] discharge was a discriminatory one.”2 Therefore, summary judgment in favor of Phelps Dodge was appropriate.3
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1064 (9th Cir.2002); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1281 (9th Cir.2000).


. Nidds v. Schindler Elevator Corp., 113 F.3d 912, 918 (9th Cir.1997).


. See Id.